Order, Supreme Court, New York County, entered November 14, 1974 granting defendant’s motion for summary judgment dismissing the complaint, and the judgment entered thereon on January 14, 1975 unanimously affirmed. Respondent shall recover of appellant $60 costs and disbursements of this appeal. The court properly found that defendant *847had no duty to the plaintiff and accordingly, that the complaint did not state any cause of action. Indeed, the record demonstrates that plaintiff was not the payee, transferee or holder of the check in issue. And further, as pointed out in the decision of Special Term, plaintiff never even saw the check and the amount which he claims is not "the stated sum on the check”. Concur—Kupferman, J. P., Murphy, Tilzer, Capozzoli and Lane, JJ.